Exhibit 21.01 Subsidiaries of Move, Inc. State or Jurisdiction of Incorporation or Full Name of Entity Other Legal Names Legal Status of Entity Organization HomeBuilder.com None Corporation Delaware (Delaware), Inc. Homestore Europe Corporation None British Virgin British Virgin Islands Islands Co. Homestore International None British Virgin British Virgin Islands Limited (BVI) Islands Co. Move Sales, Inc. Move Sales, Inc. Corporation Delaware dba Move — Los Angeles / Ventura County — Minnesota Move Sales, Inc. dba Rentnet — Los Angeles County, CA Move Sales, Inc. dba Homestore.com — Los Angeles County, CA Move Sales, Inc. dba Homestore Apartments and Rentals — Los Angeles County, CA Moving.com, Inc. None Corporation Delaware Inmoclick Online S.A. None Spanish Company Spain National New Homes Co., Inc. None Corporation Delaware RealSelect, Inc. RealSelect, Inc., dba Corporation Delaware REALTOR.com®— Los Angeles County, CA The Enterprise of America, Ltd. None Corporation Wisconsin Homestore, Inc. None Corporation Delaware Threewide Corporation None Corporation Delaware Top Producer Systems None Nova Scotia, Nova Scotia Company Canada ULL corporation Welcome Wagon None Corporation New York International Inc.
